Title: From George Washington to John Sinclair, 31 December 1795
From: Washington, George
To: Sinclair, John


          
            Sir,
            Philadelphia 31st Decr 1795
          
          Since I had the honor of writing to you last, which, I believe, was by Mr Strickland, I have been favored with two letters from you both bearing date the 18th of July.
          The one respecting Mr Elkingtons discoveries in the art of draining with the [“]Extracts, and out lines of the 15th Chap: on the subjt of manures” came to my hands just before the meeting of Congress—the other, enclosing the plan of an agreement &ca a few days ago only.
          I will take an early occasion of conversing with some of the active & leading members in Congress on both subjects without any improper commitmt of the first, and will inform you of the result; But I dare not, before hand, promise more than my own good disposition towds these measures, as they may be checked by an unwillingness in the Legislative body to grant money generally & from some doubts of their Constitutional powers to do

it for extraneous purposes however advantageous. But as I cannot make promises, so ought I not to anticipate evils.
          Will you allow me to commit the packet herewith, for Doctr Anderson, to your care, and to assure you of the high esteem & regard with which I have the honor to be Sir Your Most Obedt & obliged Hble Servant
          
            G.W.
          
        